                Case 3:19-cv-00273 Document 28-1 Filed on 02/21/20 in TXSD Page 1 of 1




From:                                     Michael Krieger <mkrieger@kmclaw.com>
Sent:                                     Friday, May 17, 2019 4:33 PM
To:                                       Wolf, Tracy
Cc:                                       'jessica.lunine@imi-critical.com'
Subject:                                  [EXT] RE: Jerry Waggoner / IMI Critical - IMI Z&J



 External Email


Ms. Wolf,
I regret the delay in responding to your last communication. Jerry Waggoner has been contacting Circor’s suppliers in
other countries, the identity of which he would not be aware of absent his access to Circor’s confidential information.
This in addition to his contacting of Circor’s employees as discussed previously has made this a difficult situation. My
client will be reworking agreement terms to prevent further damage. These must include no contact by Mr. Waggoner of
any customers, suppliers, process licensors or EPCs in the FCC and Delayed Coking Industries anywhere in the world. I
will send a revised agreement next week for your review.

Michael Krieger
Attorney
d801-321-4814
From: Leger, Cheryl
Sent: Friday, May 10, 2019 2:01 PM
To: Michael Krieger
Cc: 'jessica.lunine@imi-critical.com' ; Wolf, Tracy
Subject: Jerry Waggoner / IMI Critical - IMI Z&J
SENT ON BEHALF OF TRACY GRAVES WOLF
Mr. Krieger:
Attached is correspondence relating to the above referenced matter. Should you have any questions regarding
the same, feel free to contact Ms. Wolf at Tracy.Wolf@lewisbrisbois.com or 972-638-8672.
Thank you,
                                                 Cheryl L. Leger
                                                 Legal Secretary
                                                 Cheryl.Leger@lewisbrisbois.com

                                                 T: 214.722.7140 F: 214.722.7111

2100 Ross Avenue, Suite 2000, Dallas, Texas 75201 | LewisBrisbois.com

Representing clients from coast to coast. View our locations nationwide.

This e-mail may contain or attach privileged, confidential or protected information intended only for the use of the intended recipient. If you are not the
intended recipient, any review or use of it is strictly prohibited. If you have received this e-mail in error, you are required to notify the sender, then
delete this email and any attachment from your computer and any of your electronic devices where the message is stored.




                                                                          1
                                                                                                                            EXHIBIT 1
